Citation Nr: 1113467	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for lung cancer and assigned a temporary total evaluation from March 17, 2005, to July 31, 2005, and thereafter, assigned a noncompensable evaluation, effective August 1, 2005.  When this case was initially before the Board in September 2009, the Board denied entitlement to an initial compensable rating for the Veteran's residuals of lung cancer, to include emphysema and chronic obstructive pulmonary disease (COPD), prior to September 26, 2005; granted a 10 percent disability rating for the Veteran's residuals of lung cancer from September 26, 2005, to November 12, 2006; granted a 30 percent disability rating for the Veteran's residuals of lung cancer from November 13, 2005, forward; and remanded the issue of entitlement to a TDIU for further development.  

At the outset, the Board notes that, in a January 2010 decision, the RO implemented the Board's September 2009 decision to grant a 10 percent disability rating for the Veteran's residuals of lung cancer from September 26, 2005, to November 12, 2006; and to grant a 30 percent disability rating for the Veteran's residuals of lung cancer from November 13, 2005, forward.  The Board also notes that, subsequent to this decision, in a December 2010 statement, the Veteran again asserted his disagreement with the disability evaluations assigned for his service-connected residuals of lung cancer, reporting that the Board had failed to consider all of the evidence of record.  In this regard, however, the Board points out that the September 2009 Board decision is now final.  See 38 C.F.R. § 20.1100.  Moreover, the Board notes that, to date, the Veteran has not submitted a motion for reconsideration of the Board's September 2009 decision.  See 38 C.F.R. 20.1000.  Furthermore, there is no evidence of record indicating that the Veteran has specifically alleged that there was clear and unmistakable error (CUE) in the Board's September 2009 decision.  See 38 C.F.R. § 3.105(a).  

Additionally, the Board points out that, in its January 2010 decision, the RO specifically noted that this decision represented a Board grant, and as such, was considered to be a full and final determination of the issue on appeal, unless this case was appealed to the U.S. Court of Appeals for Veterans Claims (Court) within the requisite time period.  Furthermore, the Board points out that the Veteran was provided with information regarding his appellate rights in September 2009, when he was mailed a copy of the Board's September 2009 decision.  Specifically, the Veteran was notified that he had 120 days from the date stamped on the Board's September 2009 decision to file a Notice of Appeal with the Court.  As such, the issues of entitlement to an initial compensable rating for the Veteran's residuals of lung cancer prior to September 26, 2005; entitlement to a rating in excess of 10 percent for the Veteran's residuals of lung cancer from September 26, 2005, to November 12, 2006; and entitlement to a rating in excess of 30 percent for the Veteran's residuals of lung cancer from November 13, 2005, forward, are not currently before the Board.  

The issue of entitlement to an increased rating for residuals of lung cancer, to include emphysema and COPD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's December 2010 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the appellant's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further efforts should be made to obtain a complete copy of the Veteran's VA and private treatment records; efforts should be made to obtain a complete copy of all documents and evidentiary materials associated with the Veteran's claim for Social Security Administration (SSA) disability benefits; and the Veteran's claim for TDIU should be referred to the appropriate department officials for extraschedular consideration pursuant 38 C.F.R. § 4.16(b).

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for residuals of lung cancer, to include a respiratory disorder associated with lung cancer, rated as 30 percent disabling; a residual scar, status post operative lung cancer, rated as 10 percent disabling; and lung cancer, rated as noncompensable.  The Veteran's combined disability evaluation is 40 percent.  Accordingly, because he does not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  

Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  As such, pursuant to 38 C.F.R. § 4.16(b), consideration must be given as to whether the Veteran is entitled to a TDIU on an extraschedular basis.  

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  Significantly, however, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation and Pension for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).  

In this case, the record reflects that the Veteran has been unemployed since shortly after his lung cancer removal surgery (i.e., bronchscopy and left thoractomy) in January 2005, and has been in receipt of SSA disability benefits since April 2006.  
In this regard, the Board notes that, during surgical follow-up treatment in March 2005, Dr. Henry S.G. Teaford, Jr. and Dr. Rodney L. Smith reported that the Veteran was slowly resuming his activities, but that he did not think he could perform his regular duties at work.  Additionally, in a February 2007 letter, the Veteran's supervisor from his previous job at a motor plant reported that, following his lung cancer removal surgery, the Veteran had no longer been physically able to perform the duties of his old job.  In this regard, the supervisor reported that she had observed that the Veteran had lacked the stamina to make it through an entire eight hour shift.  Further, she reported that the Veteran would still be working at the plant if he was physically able to do so.  Similarly, in a February 2007 letter, his previous employer reported that, following the Veteran's January 2005 surgery, the Veteran had been unable to return to his old job or to perform any light duty assigned to him because of his lack of physical stamina.  In this regard, the Veteran's previous employer reported that, due to the lack of physical stamina to perform even light duty work, the company had decided that the Veteran should be separated from the company with a 100 percent disability rating.  Finally, the Veteran's previous employer reported that the Veteran no longer worked for their company as a result of his permanent and total disability.  Finally, in November 2009, after reviewing the Veteran's pertinent medical history and examining the Veteran, a VA examiner provided the opinion that, due to his dyspnea and chronic chest pain, the Veteran had been unable to work since his lung cancer removal surgery.  In this regard, the November 2009 VA examiner reported that, since his surgery, the Veteran had been unable to perform his prior work duties at a motor plant (i.e., heavy lifting and physical labor) due to his symptoms.  

Accordingly, the evidence of record indicates that the Veteran may be unemployable as a result of his service-connected disabilities, although he does not currently meet the schedular requirements, and as such, the Board finds that the Veteran has satisfied the requirements for an extraschedular referral pursuant to 38 C.F.R. § 4.16(b).  

Additionally, the Board notes that the Veteran has submitted a copy of a "Notice of Award" letter from SSA, which indicates that he was found to be disabled as of October 2005, and that he has been receiving SSA disability benefits since April 2006.  Additionally, in a December 2010 statement, the Veteran made reference to SSA's determination that he was totally disabled.  To date, however, a complete copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Further, a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, in February 2010, Dr. Rodney L. Smith made reference to treatment records dated in January 2007, when the Veteran was first diagnosed with COPD.  Additionally, in an October 2009 statement, the Veteran reported that he had received treatment from Dr. Smith on two occasions in October 2009.  Significantly, however, the only treatment records on file from Dr. Smith are dated from January 2005 to April 2005 and from January 2010 to February 2010.  Moreover, in a September 2007 letter, Dr. Milos Tucakovic reported that he had been treating the Veteran's lung cancer since July 11, 2007.  Significantly, however, to date, none of Dr. Tucakovic's treatment records have been associated with the claims file.  Finally, in a November 2006 letter, Dr. Jack P. Levanthal of the Mayo Clinic reported that the Veteran was returning to the clinic for follow-up treatment.  Significantly, however, the earliest treatment record on file from the Mayo Clinic is the November 2006 treatment record.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, on remand, efforts should be made to obtain a complete copy of all of the Veteran's outstanding private treatment records.  

Finally, as this case is being remanded for the foregoing reasons, all relevant VA treatment records should also be obtained on remand.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  In this regard, the Board notes that the most recent VA treatment records on file are dated in May 2009.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for Social Security Administration disability benefits.  If these records are not available, a negative reply must be provided.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his residuals of lung cancer, to include emphysema and COPD, to specifically include treatment records from 1) Dr. Rodney L. Smith, dated from April 2005 to January 2010, and from  February 2010, forward; 2) Dr. Milos Tucakovic dated from July 11, 2007, forward; and 3) Dr. Jack P. Levanthal and/or the Mayo Clinic, dated prior to November 2006.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

3.  Obtain a complete copy of the Veteran's treatment records for his residuals of lung cancer, to include emphysema and COPD, from the VA Medical Center in Atlanta, Georgia, dated from May 2009, forward. 

4.  After the foregoing development has been completed, refer the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration.

5.  If entitlement to a TDIU is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



